DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 26 November 2019 and claiming priority to United States Provisional Application 62/511,526 that was filed on May 26, 2017 and also claiming priority to PCT/US2018/034645 that was filed on May 25, 2018. Claims 1-4, 13, and 15-20 were amended via Amendments received 30 March 2022. 
Claims 1-20 are currently pending and have been examined in this application. This communication is a Final Rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (Pub No. US 2010/0042315 A1), hereinafter referred to as “Ikeuchi” in view of Kozak (U.S. Patent No. 6415226 B1), hereinafter referred to as “Kozak”, and further in view of Jain (Pub No. US 2011/0191456 A1), hereinafter referred to as “Jain”.
Ikeuchi, Kozak, and Jain are considered analogous to the claimed invention because the reference is in the same field of vehicle navigation and control and/or the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)).
Regarding claim 1, Ikeuchi teaches A method of operating a vehicle map service, the method comprising: 
accessing, by one or more computing devices (see at least Fig. 1 map information processing apparatus), vehicle map service data comprising information associated with a geographic area and one or more sensor observations of a vehicle (see at least Ikeuchi [0044] "the car navigation apparatus 11 is comprised of a map information storage unit 111, a navigation processing unit 112, a sensor information input acquiring unit 113"), wherein the vehicle map service data is based at least in part on a vehicle map service protocol specifying a plurality of layers associated with different portions of the vehicle map service data (see at least Ikeuchi [0046] “These pieces of map information are separated into a plurality of layers according to the degree of detail of the data stored, the plurality of layers including a bottom layer and a top layer which is a layer for storing only information used for separately drawing a sea and a land which do not include any road information, and the density of roads whose information is stored in each of layers between the upper and bottom layers gradually becomes thinner as each of the middle layers is located at a higher level. The map information about a lower layer is used for display of a detailed map, determination of a short distance route, etc., and the map information about an upper layer is used for display of a wide-area map, determination of a long distance route, etc.”), one or more of the plurality of layers having a plurality of versions (see at least Ikeuchi [0054] “the layer-to-be-updated-with-addition determination processing unit 118 determines one or more layers which are the target to be updated”), 
determining, by the one or more computing devices, the plurality of layers to which each of the plurality of client systems is to receive data from (see at least Ikeuchi [0046] “a main controlling unit 119 for managing delivery of data exchanged among the above-mentioned blocks 111 to 118”), based on a version of the one or more of the plurality of layers having the plurality of versions and a compatibility of the client systems with each version (see at least paragraph 0054 “the layer-to-be-updated-with-addition determination processing unit 118 determines one or more layers which are the target to be updated”, wherein the data is compatible with the vehicle blocks, [0046] “data exchanged among the above-mentioned blocks 111 to 118”); and 
providing, by the one or more computing devices, to each of the plurality of client systems, access to the plurality of layers to which each of the plurality of client systems is to receive data from, wherein access to the plurality of layers comprises authorization to send or receive one or more portions of the vehicle map service data associated with a corresponding layer of the plurality of layers (see at least Ikeuchi [0046] “a main controlling unit 119 for managing delivery of data exchanged among the above-mentioned blocks 111 to 118”).
Ikeuchi does not teach but Kozak teaches each of a plurality of client systems is to selectively receive data from the one or more of the plurality of layers having the plurality of versions which include information to be consumed by the client system while excluding receiving data from one or more other layers of the plurality of layers which do not include information to be consumed by the client system (see at least column 9 line 66 – column 10 line 11 “As stated above, the safety systems 200 in FIG. 2 use data from the map database system 500 and data from the sensor systems 600 to provide various safety-related features. As demonstrated by the descriptions of the various safety systems 200, these various systems use different kinds of data. For example, the headlight aiming system 210(1) requires data from the map database system 500 related to the road curvature ahead of the vehicle. The lane departure warning system 210(6) requires data from the map database system 500 related to the lane width and the number of lanes along the vehicle path. The intersection warning system 210(5) requires data from the map database system 500 related to the locations of intersections.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to include “each of a plurality of client systems is to selectively receive data from the one or more of the plurality of layers having the plurality of versions which include information to be consumed by the client system while excluding receiving data from one or more other layers of the plurality of layers which do not include information to be consumed by the client system” as disclosed in Kozak. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ikeuchi’s plurality of layers with Kozak’s allocation of certain data to certain safety systems. This would ensure that safety systems have the data required to operate, provide the ability for certain pieces of data to have a higher accuracy requirement, and streamline the management of safety systems and data to those safety systems (see at least Kozak column 10, lines 12-48 “In addition to the need for different kinds of road-related data attributes, the various safety systems 200 may also have different requirements for data accuracy… Collecting all the different kinds of data attributes needed by all the safety systems for all the roads in a covered geographic region would be a significant undertaking. Additionally, collecting data attributes with the highest levels of accuracy needed by any of the safety system for all the roads in a covered geographic region would also be significant. If the installation and use of safety systems were deferred until all the data attributes needed by all the safety systems were obtained with the highest needed accuracy, significant benefits in avoided property damage and personal injury would be lost. Accordingly, it would be beneficial to implement some or all of these safety systems 200 even if only some of the roads in a covered geographic region were represented by data attributes of the type and level of accuracy sufficient to enable some of the safety systems 200… The data that enable use of a safety system may be a type of data attribute needed by the safety system, such as lane width data. Alternatively, the data that enable use of a safety system may be a data attribute of a specific level of accuracy, such as geographic coordinates .+-.1 meter in accuracy.”).
Ikeuchi in view of Kozak teach the one or more of the plurality of layers having a plurality of versions. Ikeuchi in view of Kozak does not teach but Jain teaches wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from comprises: determining, by the one or more computing devices, a compatibility of the client systems with a version of a layer of the plurality of layers, by accessing layer version compatibility data which identifies versions of layers with which each of the plurality of client systems is compatible … wherein each of the plurality of client systems is to receive data from only one or more versions of one or more layers of the plurality of layers that are compatible (see at least Jain [0019] “In accordance with the exemplary embodiments presented here, a centralized device can be used to manage data communication between a client device and a server device. In certain embodiments, the server device provides to the centralized device information about its version, supported protocols, configuration, and compatibility as the server device experiences any relevant changes, updates, or modifications. The client device can then poll the centralized device to obtain the compatibility and/or configuration information of the server device before the client device attempts to communicate data with the server device. This scheme enables the client device to gain knowledge of the data communication protocols and communication modes currently supported by the server device, along with other configuration and compatibility information of the server device, if needed.”, [0033] “The compatibility data and/or the device configuration data for a given device can be used to determine the manner(s) in which that given device can carry out data communication with another device. In this regard, the compatibility/configuration information maintained by the centralized mediation server device 200 for a given device may include, without limitation: hardware version information of the device; software version information of the device; firmware version information of the device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from comprises: determining, by the one or more computing devices, a compatibility of the client systems with a version of a layer of the plurality of layers, by accessing layer version compatibility data which identifies versions of layers with which each of the plurality of client systems is compatible … wherein each of the plurality of client systems is to receive data from only one or more versions of one or more layers of the plurality of layers that are compatible” as disclosed in Jain. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ikeuchi in view of Kozak’s plurality of layers having a plurality of versions with Jain’s compatibility between clients and servers, and the versions of clients and servers, because of the requirement for them to be compatible in order to exchange data (see at least Jain [0002] “Fundamentally, any form of data communication between two devices can only take place if the two devices are compatible with each other.”).
	Regarding claim 2, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 1 as shown above. Ikeuchi further teaches wherein each of the plurality of layers corresponds to a different type of data encapsulated into a set of objects associated with the vehicle map service data (see at least Ikeuchi [0046] “These pieces of map information are separated into a plurality of layers according to the degree of detail of the data stored … The map information about a lower layer is used for display of a detailed map, determination of a short distance route, etc., and the map information about an upper layer is used for display of a wide-area map, determination of a long distance route, etc.”), and wherein each of the plurality of client systems is independently updateable at a corresponding rate of update and receives or transmits different sets of the plurality of layers (see at least Ikeuchi [0053] “unregistered road adding and updating unit 117”, [0054] “a layer-to-be-updated-with-addition determination processing unit 118”).  
	Regarding claim 3, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 1 as shown above. Ikeuchi further teaches wherein each version of the plurality of layers is indicative of a data format used by each of the plurality of layers respectively (see at least Ikeuchi [0046] “These pieces of map information are separated into a plurality of layers according to the degree of detail of the data stored”, [0054] “the layer-to-be-updated-with-addition determination processing unit 118 determines one or more layers which are the target to be updated”). 
Regarding claim 4, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 3 as shown above. Jain teaches wherein the layer compatibility data includes a lookup table (see at least Jain [0016] “Techniques and technologies may be described herein in terms of functional and/or logical block components, and with reference to symbolic representations of operations, processing tasks, and functions that may be performed by various computing components or devices… It should be appreciated that the various block components shown in the figures may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions. For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”) (emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein the layer compatibility data includes a lookup table” as disclosed in Jain because of the requirement for clients and servers, and the versions of clients and servers, to be compatible in order to exchange data, and because lookup tables are arrays that can save in processing time.
Regarding claim 5, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 1, as shown above. Ikeuchi further teaches wherein the plurality of layers comprises one or more attributes associated with types of information exchanged by each of the plurality of layers (see at least Ikeuchi [0046] “These pieces of map information are separated into a plurality of layers according to the degree of detail of the data stored”).  
	Regarding claim 8, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 1 as shown above. Kozak teaches wherein the plurality of layers of the vehicle map protocol comprises a local coordinate system layer, a vehicle location layer, a road centerlines layer, a road graph layer (see at least Kozak Figure 5 “road segment data entity”, “permitted travel direction”, “endpoints”, and “valid successors”, as well as Figure 3 “route calculation application”), a lane graph layer, a plan layer, a roads attributes layer (see at least Kozak Figure 6A “street name”), a lane attributes layer (see at least Kozak Figure 6B “lane width”, “road surface”, and “bike lane”), a sign layer, a physical lane elements layer, a traffic control devices layer (see at least Kozak Figure 6B “traffic light” and “yield sign”), a parking attributes layer (see at least Kozak Figure 6A “parking area”), a landmarks layer, a live speeds layer (see at least Kozak Figure 6B “maximum allowable speed”), a hazard layer (see at least Kozak Figure 2 “obstacle warning system”), or a live parking layer (see at least Kozak Figure 6A “parking area”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein the plurality of layers of the vehicle map protocol comprises a local coordinate system layer, a vehicle location layer, a road centerlines layer, a road graph layer, a lane graph layer, a plan layer, a roads attributes layer, a lane attributes layer, a sign layer, a physical lane elements layer, a traffic control devices layer, a parking attributes layer, a landmarks layer, a live speeds layer, a hazard layer, or a live parking layer” as disclosed in Kozak because of the benefit of more reliable data being provided during vehicle operation and efficient management of that data (see at least Kozak column 1 line 52-column 2 line 14 “Moreover, radar and vision-oriented systems do not reliably detect certain useful road attributes, such as speed limits, traffic signs, bridge crossings, etc. Further, radar and vision-oriented sensors cannot "see" around corners or other obstructions and therefore may be limited under such circumstances. One way to address the limitations of radar and vision-oriented systems is to use digital map data as an additional component in these vehicle safety systems. Digital map data can be used in vehicle safety systems to provide information about the road ahead or around the vehicle. Digital map data is not affected by environmental conditions, such as fog, rain or snow. In addition, digital map data can provide useful information that cannot reliably be provided by vision-oriented systems, such as speed limits, traffic and lane restrictions, etc. Further, digital map data can be used to determine the road ahead of the vehicle even around corners or beyond obstructions. Accordingly, digital map data can be a useful addition in vehicle safety systems. Although digital map data can be used as an additional component in vehicle safety systems, issues remain to be addressed before digital map data can be widely used for such purposes. For example, there is a need to efficiently handle the relatively large amount of digital map data required for vehicle safety systems. In addition, different vehicle safety systems require different types and quantities of digital map data and therefore there is a need to provide those digital map data needed by the various vehicle safety systems.”).
	Regarding claim 9, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 8 as shown above. Kozak teaches wherein when the plurality of layers of the vehicle map protocol comprises the local coordinate system layer comprises information associated with a coordinate system used by the vehicle to determine a local position of the vehicle and transform the local position of the vehicle to a format useable by a global coordinate system (see at least Kozak Figure 6A longitude, latitude, and altitude).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein the local coordinate system layer comprises information associated with a coordinate system used by the vehicle to determine a local position of the vehicle and transform the local position of the vehicle to a format useable by a global coordinate system” as disclosed in Kozak. The motivation for making this modification to the teachings of Ikeuchi is the same as that set forth above, in the rejection of claim 8. 
	Regarding claim 10, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 8 as shown above. Kozak teaches wherein the plurality of layers of the vehicle map protocol comprises the road centerlines layer and the road centerlines layer comprises information associated with a centerline of a road network comprising one or more road segments (see at least Kozak Figure 6A physical lane divider).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein the road centerlines layer comprises information associated with a centerline of a road network comprising one or more road segments” as disclosed in Kozak. The motivation for making this modification to the teachings of Ikeuchi is the same as that set forth above, in the rejection of claim 8. 
	Regarding claim 11, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 8 as shown above. Kozak teaches wherein the plurality of layers of the vehicle map protocol comprises the road graph layer and the road graph layer comprises information associated with the one or more road segments and further comprises information associated with the connectivity of the one or more road segments or a direction of travel along the one or more road segments (see at least Kozak Figure 5 road segment data entity with attributes “permitted travel direction”, “endpoints”, and “valid successors”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein the road graph layer comprises information associated with the one or more road segments and further comprises information associated with the connectivity of the one or more road segments or a direction of travel along the one or more road segments” as disclosed in Kozak. The motivation for making this modification to the teachings of Ikeuchi is the same as that set forth above, in the rejection of claim 8. 
	Regarding claim 12, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 11 as shown above. Kozak teaches wherein the plurality of layers of the vehicle map protocol comprises the vehicle location layer and the vehicle location layer comprises information associated with a current physical location of the vehicle or a semantic location of the vehicle (see at least Kozak Figure 6A longitude, latitude, and altitude).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein the vehicle location layer comprises information associated with a current physical location of the vehicle or a semantic location of the vehicle” as disclosed in Kozak. The motivation for making this modification to the teachings of Ikeuchi is the same as that set forth above, in the rejection of claim 8. 
	Regarding claim 14, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 1 as shown above. Ikeuchi further teaches further comprising: generating, by the one or more computing devices, a graphical user interface associated with the vehicle map service data, wherein the graphical user interface displays a representation of the vehicle map service data using one or more symbols comprising text or images (see at least [0043] “display device 12 for displaying a map image for display and information about an optimal route”).  
	Regarding claim 15, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above.
	Regarding claim 16, Ikeuchi in view of Kozak and further in view of Jain teaches the one or more tangible non-transitory computer-readable media of claim 15 as shown above. Ikeuchi further teaches further comprising: 
providing, to at least one of a remote map service system associated with a geographic information system services provider (see at least [0044] “map information storage unit 111”) or a remote vehicle service system associated with a vehicle services provider, access to a plurality of layers to which the at least one of the remote map service system or the remote vehicle service system is to receive data from (see at least [0007] “map information storage unit for storing map information which is separated into multiple layers”), wherein access to the plurality of layers comprises authorization to send or receive one or more portions of the vehicle map service data associated with a corresponding layer of the plurality of layers (see at least [0007] “an unregistered road adding and updating unit 117 for adding the unregistered road to the map information storage unit to update the map information”), and wherein the plurality of client systems comprises at least one vehicle system associated with the vehicle (see at least [0007] “an unregistered road adding and updating unit 117 for adding the unregistered road to the map information storage unit to update the map information”).  
	Regarding claim 18, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above.
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain as applied to claim 5 above, and even further in view of Baur et al. (Pub No. US 2012/0303220 A1), hereinafter referred to as “Baur”.
Baur is considered to be analogous to the claimed invention because the reference is from the same field of endeavor as the claimed invention (see MPEP 2141.01(a)).  
Regarding claim 6, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 5 as shown above. Ikeuchi in view of Kozak and further in view of Jain does not teach but Baur teaches wherein the one or more attributes comprise a confidence attribute and a confidence level corresponding to the confidence attribute that indicates a confidence in the accuracy of the vehicle map service data provided by each of the plurality of layers (see at least Baur [0006] “In order to be able to judge the confidence level of the data/signal quantity, additional sensors are used in the control device as reference sensors for checking the plausibility of the "event”.”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi in view of Kozak and further in view of Jain to use “wherein the one or more attributes comprise a confidence attribute and a confidence level corresponding to the confidence attribute that indicates a confidence in the accuracy of the vehicle map service data provided by each of the plurality of layers” as disclosed in Baur. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Ikeuchi in view of Kozak and further in view of Jain to include Baur’s confidence level check because of the benefit of system reliability and safety (see at least Baur [0004]-[0005] “For improving the system reliability, it is also known to use a diversified redundancy. For example, for an airbag control system, this applies to a plurality of external sensors which are also based on physically different operating principles… In addition, these sensors, by which, when needed, (for example, in the event of a crash), a clear triggering decision has to be detectable, have very high quality and availability requirements… In order to meet these very high requirements, currently high-expenditure self-diagnoses and diagnoses within the control system are being carried out for sensors. However, these are primarily used for discovering faults and failures in the operation of the system (such as accidental hardware failures of electrical components). In addition, a triggering decision/functional decision, for safety reasons, is always checked for plausibility while including redundant data.”).
	Regarding claim 7, Ikeuchi in view of Kozak and further in view of Jain, and even further in view of Baur, teaches the method of claim 6 as shown above. Baur teaches wherein the confidence attribute is based at least in part on a number of sensor observations associated with a layer of the plurality of layers, an age of sensor observations associated with a layer of the plurality of layers, or an amount of sensor observations over time that is associated with a layer of the plurality of layers (see at least Baur [0006] “In order to be able to judge the confidence level of the data/signal quantity, additional sensors are used in the control device as reference sensors for checking the plausibility of the "event”.”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi in view of Kozak and further in view of Jain to use “wherein the confidence attribute is based at least in part on a number of sensor observations associated with a layer of the plurality of layers, an age of sensor observations associated with a layer of the plurality of layers, or an amount of sensor observations over time that is associated with a layer of the plurality of layers” as disclosed in Baur. The motivation for making this modification to the teachings of Ikeuchi in view of Kozak and further in view of Jain is the same as that set forth above, in the rejection of claim 6. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain as applied to claim 12 above, and even further in view of Valois et al. (Pub No. US 2017/0343654 A1), hereinafter referred to as “Valois”.
Valois is considered to be analogous to the claimed invention because the reference is from the same field of endeavor as the claimed invention (see MPEP 2141.01(a)).  
Regarding claim 13, Ikeuchi in view of Kozak and further in view of Jain teaches the method of claim 12 as shown above. Ikeuchi in view of Kozak and further in view of Jain does not teach but Valois teaches wherein providing, by the one or more computing devices, to each of the plurality of client systems, access to the plurality of layers to which each of the plurality of client systems is to receive data from comprises: 
matching, by the one or more computing devices, based at least in part on vehicle map service data associated with the vehicle location layer, the current physical location of the vehicle to a road segment of the one or more road segments, wherein the semantic location of the vehicle is based at least in part on a match of the current physical location of the vehicle to the road segment of the one or more road segments (see at least Valois [0030] “As described below with respect to FIG. 3, SDVs may travel throughout a given region by dynamically comparing raw sensor data from on-board sensors (e.g., LIDAR and cameras) with prerecorded maps or sub-maps of the region. For example, the SDV can store sub-maps comprising processed LIDAR and/or stereo camera data of road segments that indicate static objects and landmarks to enable the SDV to perform localization and determine pose at any given location in the region.”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi in view of Kozak and further in view of Jain to use “wherein providing, by the one or more computing devices, to each of the plurality of client systems, access to the plurality of layers to which each of the plurality of client systems is to receive data from comprises: matching, by the one or more computing devices, based at least in part on vehicle map service data associated with the vehicle location layer, the current physical location of the vehicle to a road segment of the one or more road segments, wherein the semantic location of the vehicle is based at least in part on a match of the current physical location of the vehicle to the road segment of the one or more road segments” as disclosed in Valois. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Ikeuchi in view of Kozak and further in view of Jain to include Valois’ localization of the vehicle because of the benefit of safer and more efficient operation of autonomous vehicles, e.g. avoiding hazards and incidents (see at least Valois [0030] “For example, the SDV can store sub-maps comprising processed LIDAR and/or stereo camera data of road segments that indicate static objects and landmarks to enable the SDV to perform localization and determine pose at any given location in the region. Furthermore, the SDVs can access and utilize current sub-maps (correlated to a current position of the SDV in the region) to compare with raw sensor data in order to dynamically identify any potential hazards or objects of interest, dynamically run a probabilistic analysis for each detected object of interest, and determine whether action is required to avoid an incident.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain as applied to claim 15 above, and further in view of Plante (Pub No. US 2013/0317711 A1), hereinafter referred to as “Plante”.
Plante is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)).  
Regarding claim 17, Ikeuchi in view of Kozak and further in view of Jain teaches the one or more tangible non-transitory computer-readable media of claim 15 as shown above. Ikeuchi in view of Kozak and further in view of Jain does not teach but Plante teaches wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from is based at least in part on an amount of network bandwidth available to send or receive the vehicle map service data (see at least Plante claim 14 “…wherein the microprocessor includes a download module configured to determine the amount of available bandwidth in the cellular communication network and facilitate transmission of the datasets to the remote server via the transceiver based on the determination and the amount of data bytes in the datasets” and claim 18 “…further comprising determining the amount of available bandwidth in the cellular communication network and facilitating the wireless transmission of the datasets to the remote server based on the determination and the amount of data bytes in the datasets.").  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi in view of Kozak and further in view of Jain to use “wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from is based at least in part on an amount of network bandwidth available to send or receive the vehicle map service data” as disclosed in Plante. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Ikeuchi in view of Kozak and further in view of Jain to include Plante’s determination of available bandwidth because of the benefit of providing the level of service available to the vehicle based on its resources (see at least Plante [0035] “In accordance with some preferred versions of these inventions, a detailed or `complete` dataset is parsed, compressed and otherwise reduced into a data subset of limited size. Thus, an "abbreviated" dataset is a data subset which may be more readily transmitted on limited bandwidth systems. While an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available”; [0060] “Accordingly, it is sometimes necessary to provide special means for forming datasets of reduced size which may be more readily transmitted over limited bandwidth networks such as common wireless cellular networks”; [0071] “When a wireless cellular telephone network is very busy, the system resources should be allocated to those applications which require real-time data exchange.”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain as applied to claim 18 above, and further in view of Norbruch (Pub No. US 2017/0254654 A1), hereinafter referred to as “Norbruch”.
Norbruch is considered to be analogous to the claimed invention because the reference is from the same field of endeavor as the claimed invention (see MPEP 2141.01(a)).  
Regarding claim 19, Ikeuchi in view of Kozak and further in view of Jain teaches the computing system of claim 18 as shown above. Ikeuchi in view of Kozak and further in view of Jain does not teach but Norbruch teaches wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from comprises: 
determining a geographic location of the vehicle, wherein the plurality of layers to which each of the plurality of client systems is to receive data from is based at least in part on the geographic location of the vehicle (see at least Norbruch [0050] "The vehicle transmits positional data that correspond to its current position via the communication network to a user of the communication network while the vehicle is navigating within the parking facility”, [0054] "A user within the meaning of the present invention in particular is the vehicle itself or another vehicle or the device for operating a vehicle or the device for operating a parking facility. The user in particular is a terminal device, preferably a mobile terminal device. For example, the terminal device is installed in the vehicle. A plurality of users is preferably provided, which have identical or different forms, for example.").  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi in view of Kozak and further in view of Jain to use “wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from comprises: determining a geographic location of the vehicle, wherein the plurality of layers to which each of the plurality of client systems is to receive data from is based at least in part on the geographic location of the vehicle” as disclosed in Norbruch. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Ikeuchi in view of Kozak and further in view of Jain to include Norbruch’s determination of the vehicle’s location because of the benefit of more efficient operation of an autonomous vehicle (see at least Norbruch [0031] “Thus, the present invention, among other things, specifically encompasses transmitting positional data that are allocated to mobile objects within the parking facility to the vehicle and/or to a user of the communication network. Based on the knowledge of where mobile objects are located within the parking facility, an autonomous navigation of the vehicle is able to be carried out in an efficient and safe manner. For example, even mobile or dynamic objects that an environmental sensor of an environmental sensor system of the vehicle is able to detect only with difficulty and/or too late or even not at all may be taken into account in the autonomous navigation. This advantageously reduces or even completely avoids a collision risk of the vehicle with mobile objects that are located inside the parking facility.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain as applied to claim 18 above, and further in view of Breed et al. (Pub No. US 2012/0323474 A1), hereinafter referred to as “Breed”.
Breed is considered to be analogous to the claimed invention because the reference is from the same field of endeavor as the claimed invention (see MPEP 2141.01(a)).  
Regarding claim 20, Ikeuchi in view of Kozak and further in view of Jain teaches the computing system of claim 18 as shown above. Ikeuchi in view of Kozak and further in view of Jain does not teach but Breed teaches wherein each of the plurality of layers includes a priority value indicative of a priority among the plurality of layers, and the priority is determinative of a single layer of the plurality of layers from which client systems are to receive data from when two or more of the plurality of layers provide information about a same item and there is a conflict between the vehicle map service data in the two or more of the plurality of layers about the same item (see at least Breed [0323] “In this manner, a receiving vehicle can selectively receive information from any vehicle within its listenable range… Any vehicle can communicate with any other vehicle and when many vehicles are present, a priority scheme can be developed based on the urgency of the message, the proximity of vehicle, the possibility of a collision, or other desired prioritizing scheme.”, [0362] “Referring to FIG. 26 to explain this multi-form of communications, a method for transmitting information to a host vehicle traveling on a road using two different types or ways of communications in accordance with the invention includes generating information from one or more sources thereof to be wirelessly transmitted to an information receiving system resident on the host vehicle during travel of the vehicle 280. The sources may be other vehicles on the road(s) on which the vehicle is traveling or about to or expected to travel, or infrastructure facilities, e.g., stations or transmitters.”, [0363] “The information is then prioritized to distinguish between high priority, time-critical information of immediate relevance to operation of the vehicle and low priority, non-time-critical information of non-immediate relevance to the operation of the host vehicle 282.”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeuchi to use “wherein each of the plurality of layers includes a priority value indicative of a priority among the plurality of layers, and the priority is determinative of a single layer of the plurality of layers from which client systems are to receive data from when two or more of the plurality of layers provide information about a same item and there is a conflict between the vehicle map service data in the two or more of the plurality of layers about the same item” as disclosed in Breed for the benefit of choosing which data to subscribe to and efficiently distributing data required for vehicle safety systems (see at least Breed [0323] “when many vehicles are present, a priority scheme can be developed based on the urgency of the message, the proximity of vehicle, the possibility of a collision, or other desired prioritizing scheme”, [0366] ““High priority information 284, such as information from vehicles in close proximity to the host vehicle and information potentially useful or necessary for collision avoidance, is preferably transmitted directly from the source 286. This ensures that the host vehicle will immediately have information necessary for it to continue safe operation of the vehicle”).
Response to Arguments
Applicant’s arguments, filed 05 August 2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art references teaching the added limitations of claims 1, 4, 15, 18, and 20. 
Jain teaches “wherein determining the plurality of layers to which each of the plurality of client systems is to receive data from comprises: determining, by the one or more computing devices, a compatibility of the client systems with a version of a layer of the plurality of layers, by accessing layer version compatibility data which identifies versions of layers with which each of the plurality of client systems is compatible … wherein each of the plurality of client systems is to receive data from only one or more versions of one or more layers of the plurality of layers that are compatible” as shown above in the rejections of claims 1, 15, and 18, and teaches “wherein the layer compatibility data includes a lookup table” as shown above in the rejection of claim 4. Breed teaches “wherein each of the plurality of layers includes a priority value indicative of a priority among the plurality of layers, and the priority is determinative of a single layer of the plurality of layers from which client systems are to receive data from when two or more of the plurality of layers provide information about a same item and there is a conflict between the vehicle map service data in the two or more of the plurality of layers about the same item” as shown above in the rejection of claim 20. 
Therefore, claims 1-5, 8-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain; claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain and even further in view of Baur; claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain and even further in view of Valois; claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain and even further in view of Plante; claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain and even further in view of Norbruch; and claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Kozak and further in view of Jain and even further in view of Breed. The Office has added additional citations to the references to set forth where the added limitations are taught in these prior art references. 
The claim objections to claims 9-12 and the 35 U.S.C. 101 rejections to claims 1 and 3-20 are withdrawn in light of Applicant’s amendments received 05 August 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

September 30, 2022